Case 1:12-cv-01828-DLI-JO Document 138 Filed 01/16/20 Page 1 of 1 PageID #: 1581



                                                  iML^
                               UNITED STATES DISTRICT COURT OSDi'^IctoourTe dnv
                               EASTERN DISTRICT OF NEW YORK                                  '
 KAMALADOSS V. SELVAM,
                                                                       *    JAN I 6 2020         ^

                  Plaintiff,                                            BROOKLYN OFFICE
         V.                                         Case No. 12-CV-0I828 (DLI)(JO)

 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

                  Defendant.



                       STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                         I




        Plaintiff Kamaladoss Selvam and DefendantExperian Infonnation Solutions, Inc., by

 counsel, hereby stipulate and agree that all matters herein between them have been resolved, and

 that this action should be dismissed with prejudice, with each party to bear its own costs and

 attorneys' fees.


 Dated: January 15,2020                           Respectfully submitted.


   tmaladoss Selvam                               JONES DAY
 P.O. Box 863695                                  Richard J. Grabowski (admitted pro hqc vice)
 Ridgewood, NY 11385                              John A. Vogt (admitted pro hac vice)
 Tel: (718)541-2175                               3161 Michelson Drive, Suite 800
 Email: kamaladosss@yahoo.com                     Irvine, CA 92612
                                                  Tel: (949) 851-3939
 Plaintiff                                        Email: rgrabowski@jonesday.com
                                                         javogt@jonesday.com

                                                  Andrew S. Kleinfeld
                                                  250 Vesey Street
                                                  New York, New York 10281
                                                  Tel: (212) 326-3939
 SO ORDERED.                                      Email: askleinfeld@jonesday.com
 DATED: Brooklyn, NY
              2                                   Counselfor Defendant Experian Information
                                                  Solutions, Inc.
  s/Dora L. Irizarry, Chief USDJ
       Dora L i/izany
   Chief U.S. Dismct Judge
